Case 4:19-cr-00047-SDJ-KPJ Document 51 Filed 05/03/19 Page 1 of 2 PageID #: 84



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §          No. 4:19CR47
                                                 §          Judge Crone
 AMANDA MARIE GARCIA (2)                         §


                              ELEMENTS OF THE OFFENSE

       You are charged in Count One of the Information with a violation of 21 U.S.C. §

841(a)(1), Possession with the Intent to Manufacture and Distribute a mixture or

substance containing a detectable amount of methamphetamine. The essential elements

which must be proven beyond a reasonable doubt to establish the 21 U.S.C. § 841(a)(1)

violation are:


       1.        That you knowingly possessed a controlled substance;


       2.        That the substance was in fact methamphetamine;


       3.        That you possessed the substance with the intent to distribute it; and


       To "possess with intent to distribute" simply means to possess with intent to

deliver or transfer possession of a controlled substance to another person, with or without

any financial interest in the transaction.




Elements – Page 1
Case 4:19-cr-00047-SDJ-KPJ Document 51 Filed 05/03/19 Page 2 of 2 PageID #: 85



                                                  Respectfully submitted,

                                                  Joseph D. Brown
                                                  United States Attorney
                                                  Eastern District of Texas

                                                  /s/ Matthew T. Johnson
                                                  Matthew T. Johnson
                                                  Assistant United States Attorney
                                                  600 East Taylor Street, Suite 2000
                                                  Sherman, Texas 75090
                                                  (903) 868-9454
                                                  (903) 892-2792 (fax)
                                                  Matthew.Johnson2@usdoj.gov
                                                  Texas Bar No. 24060033




                             CERTIFICATE OF SERVICE

       I certify that I filed a true and correct copy of this document through the district

court=s Case Management/Electronic Case File (ACM/ECF@) system on May 3, 2019. All

case participants should have received notice of the filing through the CM/ECF system.



                                                  /s/ Matthew T. Johnson
                                                  MATTHEW T. JOHNSON




Elements – Page 2
